15-10940-tmd Doc#329 Filed 12/10/18 Entered 12/10/18 14:57:11 Main Document Pg 1 of
                                         3


                      IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                  AUSTIN DIVISION

                                                    §
    In re:                                          §      CHAPTER 11 CASE
                                                    §
    BULLION DIRECT, INC.                            §      CASE NO. 15-10940-TMD
                                                    §
                         Debtor.
                                                    §

  WITNESS & EXHIBIT LIST FOR HEARING ON MOTION FOR ORDER APPROVING
  DISTRIBUTIONS TO GENERAL UNSECURED CREDITORS AND DISPOSITION OF
                           UNCLAIMED FUNDS

         PLEASE TAKE NOTICE that Gregory S. Milligan, trustee (the “Trustee”) of the

  BullionDirect, Inc. Litigation Trust, intends to introduce the following witnesses and exhibits for

  the hearing on Motion for an Order Approving Distributions to General Unsecured Creditors

  and Disposition of Unclaimed Funds, which was filed in the above-captioned main bankruptcy

  case (the “Case”) on November 8, 2018, Docket No. 318 (the “Distribution Motion”):

                                            WITNESSES

     1. Gregory S. Milligan

     2. Any witnesses called by any other party-in-interest or listed by such party as a
        potential witness

     3. Any witnesses need for rebuttal or impeachment purposes

                                             EXHIBITS

         PLEASE TAKE FURTHER NOTICE that the Trustee intends to seek admission of all of

  the following exhibits by judicial notice pursuant to Federal Rule of Evidence 201.

     1. Order Confirming the Debtor’s Chapter 11 Plan of Reorganization, entered July
        26, 2016, Docket No. 209

     2. Trust Agreement, Docket No. 193, filed June 30, 2016

     3. Motion for an Order Approving Distributions to General Unsecured Creditors
        and Disposition of Unclaimed Funds, filed November 8, 2018, Docket No. 318
15-10940-tmd Doc#329 Filed 12/10/18 Entered 12/10/18 14:57:11 Main Document Pg 2 of
                                         3


     4. Amended Schedule F, filed September 18, 2015, Docket No. 249

     5. Claims Register for the Case as of December 10, 2018

     6. Order Sustaining First Omnibus Objection to Claims by Trustee (Wrong Amount,
        Not Secured, No Priority, Duplicate, Late-Filed, and/or Unliquidated Claims),
        entered November 8, 2018, Docket No. 316

     7. Order Approving Form and Manner of Notice for Motion for Approval of
        Distributions to General Unsecured Creditors and Disposition of Unclaimed
        Funds, entered on November 8, 2018, Docket No. 317

     8. Supplemental Certificate of Service for Motion for an Order Approving
        Distributions to General Unsecured Creditors and Disposition Of Unclaimed
        Funds, filed December 10, 2018, Docket No. 327.

     9. Exhibit A to Notice of Filing of Amended Order Approving Distributions to
        General Unsecured Creditors and Disposition of Unclaimed Funds, filed
        December 10, 2018, Docket No. 328.

     10. Case Docket as of December 10, 2018

     11. Objection to Distribution Motion by Mr. Urban, Docket No. 325

     12. Objection to Distribution Motion by Mr. Mendez, Docket No. 324

     13. Objection to Distribution Motion by Mr. Janes, Docket No. 326

     14. Certificate of Service of Notice of Meeting of Creditors, filed July 31, 2015,
         Docket No. 25

     15. Order Extending Deadline for Filing Proofs of Claim by Creditors to January 25,
         2016, entered September 15, 2015, Docket No. 96.

     16. Certificate of Service of Order Extending Deadline for Filing Proofs of Claim by
         Creditors to January 25, 2016, filed September 15, 2015, Docket No. 97

     17. Certificate of Service of Debtor’s Disclosure Statement and Plan, filed June 16,
         2016, Docket No. 189

     18. Notice of Effective Date, filed August 23, 2016, Docket No. 224

     19. Any exhibits introduced or used by any other party-in-interest or listed by such
         party as a potential exhibit

     20. Any exhibits needed for rebuttal or impeachment purposes




                                                2
15-10940-tmd Doc#329 Filed 12/10/18 Entered 12/10/18 14:57:11 Main Document Pg 3 of
                                         3


  Respectfully submitted this 10th day of December 2018.

                                            /s/ Jesse T. Moore
                                            Jesse T. Moore
                                            State Bar No. 24056001
                                            Dykema Gossett, PLLC
                                            111 Congress Ave., Suite 1800
                                            Austin, Texas 78701
                                            Phone: 512-703-6325
                                            Fax: 512-703-6399
                                            Email: jmoore@dykema.com

                                            Counsel to Gregory S. Milligan, Trustee for the
                                            BullionDirect, Inc. Litigation Trust




                                               3
